Image #    Record   Date         Pages                           Name of Document
73375081   MISSING    1/10/2017     1     Affidavit
73375082   MISSING    1/10/2017     5     Exhibit 01 - Financial account summaries
73604039   MISSING    1/27/2017     3     Petition for Stay
73604040   MISSING    1/27/2017     1     Notice of Oral Hearing
73674343   MISSING     2/2/2017     6     Exhibit 01
                                          Motion to Place $3836.70
                                                            $3836 70 into the Court Registry and Notice of
                      2/17/2017    3
73916859   MISSING                        Hearing
73916861   MISSING    2/17/2017    1      Exhibit 01
                      2/20/2017    3      Harris County Tax Assessor Collector's Plea to the Jurisdiction
73918669   MISSING
73918670   MISSING    2/20/2017    5      Exhibit 01
73918672   MISSING    2/20/2017    2      Notice of Hearingg
73918671   MISSING    2/20/2017    1      Proposed Order
                                          Defendant's Motion for Dismissal for Lack of Subject-Matter
                      2/20/2017    8
73924662   MISSING                        Jurisdiction
73924663   MISSING    2/20/2017    1      Notice of Oral Hearing
73924664   MISSING    2/20/2017    1      Proposed Order
                                          Amended Petition For Declaratory Judgment and Response to
                      2/22/2017    11
74440777   MISSING                        D f d t M
                                          Defendants   Motions
                                                         ti    To
                                                               T Dismiss
                                                                  Di i
74440778   MISSING    2/22/2017    1      Exhibit A
74440779   MISSING    2/22/2017    1      Exhibit B
74440780   MISSING    2/22/2017    2      Exhibit C
74440781   MISSING    2/22/2017    1      Exhibit D
74440782   MISSING    2/22/2017    4      Exhibit E
                                          Defendant's
                                          D  f d t' R Reply
                                                         l tto Pl
                                                               Plaintiff's
                                                                  i tiff' AAmended
                                                                               d dPPetition
                                                                                     titi ffor D
                                                                                               Declaratory
                                                                                                  l t
                      2/27/2017    6
                                          Judgment and response to defendants Motion to Dismiss
74025098   MISSING
74025099   MISSING    2/27/2017    3      Exhibit A
74025100   MISSING    2/27/2017    1      Proposed Order
                                          Judicial Notice/Cognizance and response to defendant's Second
                      2/28/2017    5
74043839   MISSING                        Motion to Dismiss
74043841   MISSING    2/28/2017    8      Affidavit
                                          Affid   i
74054055   MISSING     3/1/2017    5      Harris County Tax Assessor Collector's Motion to Dismiss
74054056   MISSING     3/1/2017    3      Exhibit 01
74054057   MISSING     3/1/2017    7      Exhibit 02
                                          ORDER SIGNED GRANTING PLEA TO JURISDICTION and
                       3/7/2017    1
                                          PARTIAL DISMISSAL ON DEFENDANT'S MOTION
74206818   MISSING
74206831   MISSING     3/7/2017    1      PARTIAL DISMISSAL ON DEFENDANT'S MOTION
74885218   MISSING    4/28/2017    2      Amended Petition
74885219   MISSING    4/28/2017    4      Exhibit A
                                          Defendant's Motion for Partial Dismissal for Lack of Subject-
                      5/10/2017    7
75036030   MISSING                        Matter Jurisdiction
75036031   MISSING    5/10/2017    2      Notice of Oral Hearing
75036033   MISSING    5/10/2017    1      Proposed Order
                                           Motion for Non-Hearing Judgment Based upon the Attached
                          5/22/2017   5
75183844    MISSING                        Memorandum of Law
75183845    MISSING       5/22/2017   36   Memorandum of Law

         Y-on recorders
          record with     5/22/2017   8    Exhibit A
             wrong
75213335   document

         Y-on recorders
          record with     5/22/2017   3    Exhibit B
             wrong
75213337   document

         Y-on recorders
          record with     5/22/2017   3    Exhibit C
             wrong
75213338   document

         Y
         Y-on      d
              recorders
          record with     5/22/2017   3    Exhibit D
             wrong
75213339   document

         Y-on recorders
          record with     5/22/2017   3    Exhibit E
             wrong
75213340   document

         Y-on recorders
          record with     5/22/2017   3    Exhibit F
             wrong
75213341   d
           document t

         Y-on recorders
          record with     5/22/2017   2    Exhibit G
             wrong
75213342   document

         Y-on recorders
          record with     5/22/2017   23   Exhibit H
             wrong
75213343   document
         Y-on recorders
          record with     5/22/2017   26   Exhibit I
             wrong
75213344   document

         Y-on recorders
         Y         d
          record with     5/22/2017   13   Exhibit J
             wrong
75213345   document

         Y-on recorders
          record
           eco d with
                 w        5/22/2017   46   Exhibit K
             wrong
75213346   document

         Y-on recorders
          record with     5/22/2017   19   Exhibit L
             wrong
75213347   document

         Y-on recorders
          record with     5/22/2017   5    Exhibit M
             wrong
75213348   document

         Y-on recorders
          record with     5/22/2017   3    Exhibit N
             wrong
75213349   document

         Y-on recorders
               d with
          record   ih     5/22/2017   3    Exhibit
                                           E hibi O
             wrong
75213350   document

         Y-on recorders
          record with     5/22/2017   47   Exhibit P
             wrong
75213351   document

         Y-on recorders
          record with     5/22/2017   3    Exhibit R
             wrong
75213352   document
           Y-on recorders
            record with     5/22/2017   2    Exhibit S
               wrong
75213353     document
75183843     MISSING        5/22/2017   1    Notice to Place Motion on Submission Docket
75183846     MISSING        5/22/2017   1    Proposed Order
75243066     MISSING        5/25/2017   1    Notice of Oral Hearing
75453929     MISSING        5/30/2017   1    PARTIAL DISMISSAL ON DEFENDANT'S MOTION
                                             Defendant's Response to Plaintiff's Motion for Summary
                             6/1/2017   21
75338167     MISSING                         Judgment
75338169     MISSING         6/1/2017   5    Exhibit 01
75338170     MISSING         6/1/2017   4    Exhibit 02
75338171     MISSING         6/1/2017   7    Exhibit 03
75338172     MISSING         6/1/2017   1    Exhibit 04
75338173     MISSING         6/1/2017   9    Exhibit 05
75338174     MISSING         6/1/2017   1    Proposed Order
75339998     MISSING         6/2/2017   5    Exhibit V
75339999     MISSING         6/2/2017   1    Proposed order
75366303     MISSING         6/5/2017   1    R
                                             Requestt for
                                                      f Court
                                                          C t Reporter
                                                                R     t
75780542     MISSING         7/3/2017   6    Affidavit of Indigence
75838897     MISSING        7/10/2017   2    Demand for More Definitive Statement
76179250     MISSING         8/1/2017   1    Notice of Fault with right to cure Silence is Acquiescence
76312479     MISSING        8/11/2017   2    Notice of default Silence is Acquiescence